Citation Nr: 1731593	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-27 822		DATE
	
	

THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral foot disability, to include a skin rash.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral tinnitus. 


ORDER

Service connection for a back injury and a bilateral foot disability are denied.

Service connection for bilateral hearing loss and tinnitus are remanded for further development.





	(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1.  The Veteran's current back disability is not etiologically related to an in-service injury, event, or disease.

2.  The Veteran's current foot disability is not etiologically related to an in-service injury, event, or disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active duty service from November 1975 to November 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran originally requested a hearing before the Board, but withdrew his request for a hearing in writing in September 2016.  




1.  Entitlement to service connection for a back disability. 

The Veteran asserts that he has a current back disability that is related to a back injury incurred during service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The question for the Board is whether the Veteran's current diagnosis of degenerative disc disease of the lumbar spine either began during active service, or is etiologically related to an in-service disease or injury.  

The Board finds that competent, credible, and probative evidence establishes that the Veteran's back disability is not etiologically related to the Veteran's active service.

The Board acknowledges that the Veteran injured his back during service.  July 1978 service treatment records show low back pain for two days.  The Veteran slipped and fell while going down a hill and landed on rocks.  The examiner noted slight edema.  X-rays were negative and the examiner diagnosed muscle strain.  August 1978 treatment records show follow up for back pain.  The Veteran reported continued back pain, especially when bending.  The examiner found no neurological deficits.  The Veteran was tender between L3-L4, but had no limitation of motion.  The examiner again diagnosed chronic strain.  

Prior to separation from the military in November 1978, the Veteran was afforded a separation examination in October 1978.  The examiner found the Veteran's spine and other musculoskeletal system to be clinically normal.  On the corresponding report of medical history, the Veteran noted no current complaints or history of recurrent back pain.  

Following the Veteran's separation from active service, the Veteran underwent a medical examination in September 1982 for enlistment in the Army Reserve.  The examiner again noted that the Veteran's spine and other musculoskeletal system were clinically normal.  The Veteran again noted no current complaints or history of recurrent back pain on the corresponding report of medical history.  

As the record contains no evidence of degenerative disc disease at separation from service or within one year after separation from service, service connection for arthritis due to the presumption in 38 C.F.R. §§ 3.307 and 3.309 is not applicable.  Therefore, competent evidence linking the current condition with service is required to establish service connection.  

Post-service, the Veteran first sought treatment for low back pain in November 2000.  At that time the Veteran reported sudden onset of low back pain the day prior.  He denied injury, trauma, or strenuous exercises.  The Veteran's X-rays showed mild degenerative joint disease of the spine.  

The Veteran was afforded a VA examination in April 2011.  The examiner noted the Veteran's low back strain in military service in 1978.  The Veteran then had recurrent back pain beginning in 2000.  The Veteran reported that he has had chronic back pain for the past 11 years.  X-rays showed that the Veteran is splinting to the right with degenerative changes.  The examiner diagnosed degenerative disc disease of the lumbar spine with limited motion.  The examiner reviewed the Veteran's service treatment records and current medical records and found that the Veteran's chronic back condition was less likely than not caused by or a result of his muscular back pain diagnosed during military service.  He had acute back pain in military service.  The examiner noted no evidence of a back problem at separation from service.  The Veteran stated that he had increasing back pain in the 1980s and 1990s finally having to quit work around 2000.  The examiner noted no documented evidence that he was having increasing back pain after military service until 2000.  Therefore, the examiner found that it is less likely than not that the disability is secondary to service.

The Board finds that the Veteran's more recently-reported history of continued symptoms of a back disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of a back disability.  In a September 1982 examination, the Veteran again denied any history or complaints of a back disability.  Finally, in November 2000, when the Veteran was seeking treatment for back pain, he noted onset of symptoms the day prior with no indication that his back pain had been long-standing.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Additionally, the October 1978 service separation examination report and subsequent September 1982 report reflects that the Veteran was examined and his spine was found to be clinically normal.  His history of symptoms at the time of service separation and only a few years post-service is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).

While the Veteran believes that his current back disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of his degenerative joint disease are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his back disability is not competent medical evidence.  Moreover, whether the injury incurred in service is in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current back disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for a back disability.  As the preponderance of the evidence is against the claim for service connection for a back disability, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.

2.  Entitlement to service connection for a bilateral foot disability, to include a skin rash.

The Veteran asserts that he has a current foot disability that is related to a back injury incurred during service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that a May 2011 private treatment record shows that the Veteran was prescribed a cream to apply to a rash on his feet.  The question for the Board is whether the Veteran's diagnosed rash began during active service or is etiologically related to service.  

The Board finds that competent, credible, and probative evidence establishes that the Veteran's foot rash is not etiologically related to the Veteran's active service.

The Veteran's service treatment records show no complaints, treatment, diagnosis, or symptoms related to a foot rash.  The Veteran was afforded a separation examination in October 1978.  At that time the examiner found the Veteran's feet and skin to be clinically normal.  On the corresponding report of medical history, the Veteran reported no current complaints or history of skin diseases or foot trouble.  

Post-service, the Veteran was afforded a medical examination in September 1982 regarding enlistment into the Army Reserves.  The examiner again found the Veteran's skin and feet to be clinically normal.  Additionally, the Veteran continued to deny any current complaints or history of skin diseases or foot trouble.  

The Veteran did not claim a rash on his feet until June 2010.  Additionally, medical evidence does not show treatment for a foot rash until May 2011.  

In this decision, the Board has found as a fact that there was no in-service injury or disease, including no chronic in-service symptoms of disability of the foot or skin.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a foot rash.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disability and his military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown,  5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  The holding in Charles was clearly predicated on the existence of evidence of both an in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  

Again, the Veteran did not claim that symptoms of his disorder began in service until he filed his current VA disability compensation claim.  The record contains no evidence of complaints, treatment, or diagnosis of a foot or skin disability related to service beyond statements made for VA compensation purposes.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board has weighed the Veteran's claim and finds his current assertion made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation and several years post-service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of onset of disability during service or causal relationship between his foot rash, diagnosed more than three decades post-service, and his active service.  

In sum, the Veteran had no complaints, treatment, diagnosis, or symptoms of a skin or foot disability during service.  He noted no skin or foot trouble during his separation examination and again in an examination post-service.  Additionally, the first note of a skin disability is dated after the Veteran's June 2010 claim.  Therefore, based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for service connection for a foot rash disability.  As the preponderance of the evidence is against the claim of service connection for a foot disability, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


REMAND

The Board notes that a new VA examination and nexus opinion are necessary regarding entitlement to service connection for bilateral hearing loss and tinnitus prior to a final determination.  The Veteran's representative submitted an informal hearing presentation in March 2017.  Although the Veteran did not have hearing loss for VA purposes in December 2011, the examiner requested a contemporary audiological examination to determine if the Veteran currently has hearing loss.  

Additionally, the representative acknowledged that the Institute of Medicine's 2005 study on military noise exposure that did not support service connection for delayed onset hearing loss.  The representative asserted, however, that the study has yet to be supported by definitive longitudinal studies.  He noted that much research has been conducted in the area of delayed onset hearing loss since the 2005 study was issued more than a decade ago.  The representative cited a 2009 study whose results contradict the fundamental assumptions of the original study by showing that reversibility of noise-induced threshold shifts masks progressive underlying neuropathology that likely has profound long-term consequences on auditory processing.  The representative cited the study as "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss," The Journal of Neuroscience, November 11, 2009, 29(45):14077-14085, 14077.  The examiner must therefore consider the cited study when providing a new nexus opinion for hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  The examiner should review the claims file, specifically the Veteran's service treatment records, as well as the cited study in the March 2017 informal hearing presentation entitled "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss."  The examiner should provide diagnoses for any current hearing loss or tinnitus, to include puretone threshold findings in decibels, and then answer the following:

a.)  Is it at least as likely as not (50 percent probability or more) that any hearing loss disability was caused by service, or is otherwise related to the Veteran's active service?  The Veteran's lay assertions regarding noise exposure and subjective hearing loss must be considered and discussed when formulating an opinion.  Additionally, the examiner should address the cited study "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss" as noted in the March 2017 informal hearing presentation.  

b.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's bilateral tinnitus was caused by service, or is otherwise related to the Veteran's active service?  The Veteran's lay assertions regarding noise exposure and subjective tinnitus must be considered and discussed when formulating an opinion.  Additionally, the examiner should address the cited study "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss" as noted in the March 2017 informal hearing presentation.
  
A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain in full why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  The American Legion



Department of Veterans Affairs


